Judgment affirmed; no opinion. *Page 572 
Concur: LEHMAN, O'BRIEN, CROUCH and LOUGHRAN, JJ. Not sitting: FINCH, J. CRANE, Ch. J., dissents in the following memorandum, in which HUBBS, J., concurs: CRANE, Ch. J. (dissenting). For men and women to appear naked in a gymnasium, to which admittance is gained by the payment of a fee, in my judgment "openly outrages public decency," and is a violation of sections 43, 1140 and 1530 of the Penal Law. I dissent and vote for the affirmance of the convictions of these defendants.